Title: From Thomas Jefferson to John Taylor, 23 December 1797
From: Jefferson, Thomas
To: Taylor, John


                    
                        Dear Sir
                        Philadelphia Dec. 23. 97.
                    
                    Your favor of Novemb.—did not come to my hands till Dec. 13. It had awaited my arrival here: and the ordinary affairs of business and ceremony prevented my applying to the patent office till Dec. 21. I then paid at the treasury the 20. Doll. bill you inclosed adding 10. Dollars, the price of the drill, as you had mentioned. The petition and description are lodged in the patent office. But a drawing is indispensably required by the law, and none came. Nor is the model yet come to hand. I have received a letter from Messrs. Monroe & Roe that the vessel being unable to come up on account of the ice, the crate was landed and put into their care, and they ask my directions. But they give no date of time or place to their letter, and my enquiries here to find out who they are and where they reside have been hitherto fruitless. I have taken measures to find whether they live at Wilmington, Marcus Hook &c and trust I shall find them, as they reside some where on the Delaware. As soon as the model arrives I will make a drawing from that which shall be lodged in the patent office and will compleat the title. I inclose you the treasurer’s receipt for the 30. Dollars.
                    Our stamp act is put off till July next. The land tax will also be put off. The approach of the elections may have had it’s weight on both these measures. The affluence of the treasury has rendered it possible to go on a year longer without a land tax. The questions about beginning a navy, and permitting our merchants (alias the English merchants) to  arm and begin the war for us, must of course be discussed, because the speech has recommended these measures. But I see no reason to apprehend any change in the opinion of Congress on these points since the summer session. These therefore and Blount’s impeachment will serve to give us an appearance of business for some time. For in honest truth I believe every man here acknoleges we have nothing to do: that there is literally nothing which the public good requires us to act upon. As we are together, I think myself we ought not to separate till we hear from our envoys at Paris. And I think we may expect by the last of January not only to hear from them, but to see what is likely to be the aspect of our affairs with France. If peaceable, I know no reason why we should not go home immediately, and economise something on the daily expences of our session, which in truth are enormous. The French Consul here tells me he has a letter from his government mentioning that they expect our envoys and that they will be well recieved. A pamphlet written by Fauchet is come here. I have not read it. But I understand that the sum of it is that our Executive are the enemies of France, our citizens generally friendly, but that the mutual interests of both countries requires a continuance of friendly intercourse between the two republics.—A bill suspending for 3. years the law respecting foreign coins has passed the representatives with some difficulty and may possibly fail in the Senate. Whether from real fears for the mint or what other grounds I know not. But if it fails we are left almost without a coin for legal tenders. As you are in session it behoves you to see that your laws fixing the value of foreign coin and making them a tender are on a proper footing. By the constitution Congress may regulate the value of foreign coin, but if they do not do it, the old power revives to the states, the constitution only forbidding them to make any thing but gold and silver coin a tender in payment of debts. This construction is admitted here by persons not disposed to give to the states more powers than they are entitled to. Adieu affectionately
                    
                        Th: Jefferson
                    
                